DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-8, 10-21 are pending, of which Claims 2 and 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 3-8 and 10-11 are under current examination.
Amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 3-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sha ("Abstract 2128: Salvianolic acid B inhibits both ER-a +/- breast cancer cell growth in vivo and in vitro", Cellular and Molecular Biology, Vol. 71, Issue 8 Supplement, April 2011, Abstract (4 pages total); as provided by the applicant on IDS dated 11/02/2020), Shanghai Tengen (CN101664400; abstract as provided by the applicant on IDS dated 11/02/2020  and Machine translation is used for this rejection) and Rozencweig (US 2015/0250723 A1)  in combination. 
Determining the scope and contents of the prior art
Sha discloses treating both ER-a +/- breast cancer in mammals (the cited prior art tested in mice, a mammal) by inducing ceramide-mediated apoptosis by decreasing GCS and GM3 synthase by administering salvianolic acid B (entire article). Since administration requires at least one method of administering route, the cited prior art reads on claim 3, which is drawn to every method of administering. 
Shanghai Tengen teaches a method of treating cancer comprising administering salvianolic acid B or its salt form such as magnesium as an oral formulation or injection etc. in mammals, such as humans, once a daily and provides example by administering mammal at a dose of 100mg/kg (entire patent).
Rozencweig teaches a method of treating triple negative breast cancer ER-a +/- comprising administering doxorubicin (entire patent; especially abstract, paragraphs 0004, 0009, 0041-0047).
Ascertaining the differences between the prior art and the claims at issue
Sha discloses treating both ER-a +/- breast cancer in mammals (the cited prior art tested in mice, a mammal) by inducing ceramide-mediated apoptosis by decreasing GCS and GM3 synthase by administering salvianolic acid B (entire article), but fails to teach amount; salt form or daily administration; and additional chemotherapy with doxorubicin.
Shanghai Tengen teaches a method of treating cancer comprising administering salvianolic acid B or its salt form such as magnesium as an oral formulation or injection etc. in mammals, such as humans, once a daily and provides example by administering mammal at a dose of 100mg/kg but fails to teach mechanism of action of salvianolic acid B.
Rozencweig teaches a method of treating triple negative breast cancer ER-a +/- comprising administering doxorubicin, but fails to teach with salvianolic acid B.
Resolving the level of ordinary skill in the pertinent art
With regard to the above deficiency of Sha with regard to amount, daily administration and salt form of salvianolic acid B- Shanghai Tengen teaches a method of treating cancer comprising administering salvianolic acid B or its salt form such as magnesium as an oral formulation or injection etc. in mammals, such as humans, once a daily and provides example by administering mammal at a dose of 100mg/kg. Thus with the guidance provided by the combination of Sha and Shanghai Tengen, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success at the time of the invention that salvianolic acid B or its salt form such as magnesium, as an oral formulation or injection etc. is safe to administer to mammals, such as humans, once a daily to treat cancer as taught by Shanghai Tengen, specifically ER-a +/- breast cancer in mammals by inducing ceramide-mediated apoptosis by decreasing GCS and GM3 synthase as taught by Sha. 

With regard to the above deficiency of combination with additional therapy -Sha discloses treating both ER-a +/- breast cancer in mammals (the cited prior art tested in mice, a mammal) by inducing ceramide-mediated apoptosis by decreasing GCS and GM3 synthase by administering salvianolic acid B and Rozencweig teaches a method of treating triple negative breast cancer ER-a +/- comprising administering doxorubicin. Thus, with the guidance provided by the combination of Sha and Rozencweig, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success at the time of the invention that salvianolic acid B may be combined with doxorubicin for treating ER-a +/- breast cancer, wherein salvianolic acid B induces ceramide-mediated apoptosis by decreasing GCS and GM3 synthase. This is because, it is obvious to combine two compositions taught by the prior art to be useful for the same purpose to form a third composition that is to be used for the very same purpose. In re Kerkehoven, 626 F.2d 846, 205 U.S.P.Q. 1069 (CCPA 1980). Further, it would have been prima facie obvious to a person of ordinary skill in the art with a reasonable expectation of success at the time of the invention that salvianolic acid B or its salt form such as magnesium, as an oral formulation or injection etc. is safe to administer to mammals, such as humans, once a daily to treat cancer as taught by Shanghai Tengen.
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Sha discloses treating both ER-a +/- breast cancer in mammals (the cited prior art tested in mice, a mammal) by inducing ceramide-mediated apoptosis by decreasing GCS and GM3 synthase by administering salvianolic acid B. Shanghai Tengen teaches a method of treating cancer comprising administering salvianolic acid B or its salt form such as magnesium as an oral formulation or injection etc. in mammals, such as humans, once a daily and provides example by administering mammal at a dose of 100mg/kg. Rozencweig teaches a method of treating triple negative breast cancer ER-a +/- comprising administering doxorubicin.
So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that salvianolic acid B can be administered daily at a dose, such as 100mg/kg to induce ceramide-mediated apoptosis and can be administered with additional therapy and can be made by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success. 
Response to Arguments
Applicant’s amendment and remarks, filed on 05/25/2022, have been fully considered but not found persuasive.
Applicant argue that Sha is silent about treating TNBC. Applicant argues that Rozencweig treatment method with doxorubicin for treating TNBC has limited effect and is associated with potential side effects. Applicant argues that specification shows doxorubicin is ineffective in inhibiting TNBC.
  This is not found persuasive and the instant claims are rejected as set forth above. This is because applicant is arguing over limitations, such as TNBC, which is not recited in the instant claims. Further, the additional claims are not limited to any particular therapy and includes every chemotherapy including doxorubicin. Importantly, instant claim 11 does recite doxorubicin. Applicant argues but provides where in specification doxorubicin is ineffective in inhibiting TNBC. Importantly, instant claims have no recitation of TNBC and thus applicant is again arguing over limitations not recited in the instant claims.
Rest of applicant’s argument is moot in view of new rejection as set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463. The examiner can normally be reached M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623